Scott, Judge,
delivered the opinion of the court.
1. Attorneys and counsellors at law in Missouri, are not to be confounded with the mere attorney and solicitor in England. These last are recognized officers of the court, and are entitled to fees for the services performed by them in tbe same manner as the clerks of our courts of record. Their fees are ascertained and fixed by rules of court, and are recognized in tbe taxation of the costs of a suit. Such being their foundation, the law confers a lien on papers and on judgments to se*21cure tbeir payment, and will not suffer collusive compromises between tbe parties to a suit, made with a view to prevent tbeir recovery. Attorneys at law, in our courts, are allowed no fees wbicb are taxed as costs. They look to contracts made with tbeir clients for remuneration for tbeir services. If they receive tbe money of those who employ them, they may retain tbeir fees, just as any other bailee may retain for services rendered in tbe care of tbe subject of tbe bailment. Hence tbe learning in tbe English books, in relation to tbe liens of attorneys, has no application, or an extremely limited one, under our system of laws.
2. We do not consider that tbe notice given by Johnson and Erissell to Haile, furnished any evidence to him that tbe judgment, or any part of it, bad been assigned to them. So far from it, they seem studiously to have avoided tbe communication of such an idea. They merely tell • him that tbe plaintiffs are indebted to them for fees in tbe cause, and caution him 'to notice tbeir rights and to pay them tbe unsatisfied balance of the judgment. Now, surely, a mere notice to Haile, that tbe plaintiffs in the action were indebted to tbeir attorneys, Johnson and Erissell, would be no warrant in law to Haile to withhold satisfaction of the judgment from those who had recovered it. Haile, in this matter, appears to have acted in good faith ; be made arrangements with the plaintiffs to satisfy tbeir judgment, which was a very heavy one, before be was informed of any thing in relation to tbe difficulty between Johnson and Erissell and tbeir clients, concerning their fees ; and bad that arrangement been disturbed, be would, no doubt, have been subjected to great inconvenience, if not serious loss. We are not, therefore, at liberty to infer that tbe motives of bis conduct bad any foundation in a desire to deprive Jobnson and Erissell of tbe fees to wbicb tbeir services entitled them.
As Johnson and Erissell had no lien on the judgment, and as they gave no notice of their assignment to Haile, it will not be necessary to examine tbe other points raised in tbe cause, as *22these objections create an insuperable bar to their recovery under any aspect in which the case could be presented;
The other judges concurring, the judgment will be affirmed.